DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

2.	This Office action is responsive to amendment filed 06/24/2021.
Reasons for Allowance
3.	Claims 1-20 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: the claimed invention is directed to auto-scan logic for performing clock management at a sensor panel, which initiate a low power auto-scan mode during periods of inactivity. Independent claims 1, 10 and 17 identifies the distinct limitations “while the sensor panel is in the auto-scan mode, when the auto-scan mode is enabled and the sniff time is exceeded but the calibration time is not exceeded, enabling one or more of the clocks and initiating an auto-scan of the sensor panel, and when the auto-scan mode is enabled and the sniff time is exceeded and the calibration time is exceeded, enabling the one or more clocks and processors and initiating a first active scan of the sensor panel”.
	The closest prior arts Krah et al. (US 6,583,676), Kalendra et al. (US 5,283,559) and Lee et al. (US 7,737,957) all discussed in the Office action dated 03/25/2021, either singularly or in combination, fail to anticipate or render obvious the above limitations in combination with other claimed limitations in the manner defined in the claim.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER T NGUYEN whose telephone number is (571)272-7696.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin C Lee can be reached on 5712722963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/JENNIFER T NGUYEN/Primary Examiner, Art Unit 2693